DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the OPC mask data" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the source candidate" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as the claims on which Claim 5 depend previously recite both a “first source candidate” and a “second source candidate,” and therefore it is not certain as to which is being referred to by the claim limitation.

Claim 7 recites the limitation "the parameters of the lithographic evaluation metrics" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the stochastic variance process window metrics" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the mask" in lines 6-7 and the limitation “the OPC mask data” in line 8.  There is insufficient antecedent basis for these limitations in the claim.

Claim 13 recites the limitation "the source candidate" in line 4.  There is insufficient antecedent basis for this limitation in the claim, as the claims on which Claim 13 depend previously recite both a “first source candidate” and a “second source candidate,” and therefore it is not certain as to which is being referred to by the claim limitation.

Claim 15 recites the limitation "the mask" in lines 8-9 and the limitation “the OPC mask data” in line 10.  There is insufficient antecedent basis for these limitations in the claim.

Claim 19 recites the limitation "the source candidate" in line 4.  There is insufficient antecedent basis for this limitation in the claim, as the claims on which Claim 19 depend previously recite both a “first source candidate” and a “second source candidate,” and therefore it is not certain as to which is being referred to by the claim limitation.

Claims 2-4, 6, 10-12, 14, 16-18, and 20 are rejected based on their dependency to Claims 1, 5, 9, 13, 15, and 19, respectively, for the reasons stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slachter et al., hereinafter Slachter, US Publication No. 2021/0018850.

Regarding Claim 1, Slachter teaches a method of generating a mask used in fabrication of a semiconductor device, the method comprising: 
selecting a first source candidate (Slachter paragraphs [0157], [0269] and [0288], wherein initial source characteristics are chosen for optimization, which is selecting a first source candidate); 
generating a process simulation model comprising a defect rate based on the selected source candidate (Slachter paragraphs [0157]-[0159] and [0324], wherein a plurality of models including the source model, i.e. a process model, are used for simulation of a process to identify a process window which includes the defect or failure rate), 
performing a first optical proximity correction (OPC) on data associated with the mask based on the process simulation model (Slachter paragraphs [0252] and [0342], wherein optical proximity correction is performed on the process window optimized by the simulation of the process model); 
assessing one or more lithographic evaluation metrics based on the OPC mask data (Slachter paragraphs [0282] and [0288], wherein an objective function is evaluated to be optimized, the objective function including characteristics of the patterning process that are assessed); 
computing a cost based on the assessed one or more lithographic evaluation metrics (Slachter paragraph [0288], wherein the evaluation of the objective function results in a value or cost); 
determining, by a processor, whether the computed cost satisfies a threshold condition (Slachter paragraph [0288], wherein the value is compared against a threshold); and 
in response to determining that the computed cost does not satisfy the threshold condition, selecting a second source candidate (Slachter paragraphs [0288], [0293], [0338]-[0339], and [0369], wherein upon not satisfying the threshold, 

Regarding Claim 2, Slachter further teaches performing a second OPC on the data associated with the mask if the computed cost is greater than a threshold value (Slachter paragraphs [0252], [0261], [0277]-[0278], and [0288], wherein OPC is performed each iteration).

Regarding Claim 3, Slachter further teaches generating the process simulation model in response to measurements of critical dimensions on a wafer fabricated using the mask (Slachter paragraphs [0133] and [0176], wherein measurement of critical dimensions are taken).

Regarding Claim 4, Slachter further teaches generating the process simulation model in response to effects of a photoresist used to fabricate the wafer (Slachter paragraph [0272], wherein a resist model is included as part of the process model).

Regarding Claim 5, Slachter further teaches performing the first optical proximity correction in response to a depth of focus of an optical source generating the source candidate (Slachter paragraph [0252] and [0256], wherein OPC is performed based on depth of focus).



Regarding Claim 7, Slachter further teaches determining the parameters of the lithographic evaluation metrics from measurements made on gauges formed on the wafer (Slachter paragraphs [0279] and [0293], wherein measurements are performed on gauge patterns).

Regarding Claim 8, Slachter further teaches wherein the lithographic evaluation metrics are selected from normalized image log slope, mask enhancement error factor, depth of focus, stochastic variance edge placement error, and the stochastic variance process window metrics (Slachter paragraphs [0282], [0288] and [0308], wherein the characteristics of the patterning process that are assessed include edge placement error, stochastic effects…etc.).

Regarding Claim 9, Slachter teaches a non-transitory computer readable storage medium (Slachter paragraph [0430], see storage device) comprising instructions which when executed by a processor cause the processor to: 
select a first source candidate (Slachter paragraphs [0157], [0269] and [0288], wherein initial source characteristics are chosen for optimization, which is selecting a first source candidate); 
generate a process simulation model comprising a defect rate based on the selected source candidate (Slachter paragraphs [0157]-[0159] and [0324], wherein a plurality of models including the source model, i.e. a process model, are used for simulation of a process to identify a process window which includes the defect or failure rate), 
perform a first optical proximity correction (OPC) on data associated with the mask based on the process simulation model (Slachter paragraphs [0252] and [0342], wherein optical proximity correction is performed on the process window optimized by the simulation of the process model); 
assess one or more lithographic evaluation metrics based on the OPC mask data (Slachter paragraphs [0282] and [0288], wherein an objective function is evaluated to be optimized, the objective function including characteristics of the patterning process that are assessed); 
compute a cost based on the assessed one or more lithographic evaluation metrics (Slachter paragraph [0288], wherein the evaluation of the objective function results in a value or cost); 
determine whether the computed cost satisfies a threshold condition (Slachter paragraph [0288], wherein the value is compared against a threshold); and 
in response to determining that the computed cost does not satisfy the threshold condition, select a second source candidate (Slachter paragraphs [0288], [0293], [0338]-[0339], and [0369], wherein upon not satisfying the threshold, iterations are performed which include changing the characteristics of the source which is selecting a second source candidate).

Regarding Claim 10, Slachter further teaches wherein the instructions further cause the processor to: 
perform a second OPC on the data associated with the mask if the computed cost is greater than a threshold value (Slachter paragraphs [0252], [0261], [0277]-[0278], and [0288], wherein OPC is performed each iteration).

Regarding Claim 11, Slachter further teaches wherein the instructions further cause the processor to: 
generate the process simulation model in response to measurements of critical dimensions on a wafer fabricated using the mask (Slachter paragraphs [0133] and [0176], wherein measurement of critical dimensions are taken).

Regarding Claim 12, Slachter further teaches wherein the instructions further cause the processor to: 
generate the process simulation model in response to effects of a photoresist used to fabricate the wafer (Slachter paragraph [0272], wherein a resist model is included as part of the process model).

Regarding Claim 13, Slachter further teaches wherein the instructions further cause the processor to: 


Regarding Claim 14, Slachter further teaches wherein the instructions further cause the processor to: 
form assist features on the mask (Slachter paragraphs [0254] and [0258]-[0260], wherein assist features are formed as part of OPC).

Regarding Claim 15, Slachter teaches a system comprising: 
a memory storing instructions (Slachter paragraph [0430], see storage device); and 
a processor (Slachter paragraph [0430], see processor), coupled with the memory and to execute the instructions, the instructions when executed causing the processor to: 
select a first source candidate (Slachter paragraphs [0157], [0269] and [0288], wherein initial source characteristics are chosen for optimization, which is selecting a first source candidate); 
generate a process simulation model comprising a defect rate based on the selected source candidate (Slachter paragraphs [0157]-[0159] and [0324], wherein a plurality of models including the source model, i.e. a process model, are used for simulation of a process to identify a process window which includes the defect or failure rate), 
perform a first optical proximity correction (OPC) on data associated with the mask based on the process simulation model (Slachter paragraphs [0252] and [0342], wherein optical proximity correction is performed on the process window optimized by the simulation of the process model); 
assess one or more lithographic evaluation metrics based on the OPC mask data (Slachter paragraphs [0282] and [0288], wherein an objective function is evaluated to be optimized, the objective function including characteristics of the patterning process that are assessed); 
compute a cost based on the assessed one or more lithographic evaluation metrics (Slachter paragraph [0288], wherein the evaluation of the objective function results in a value or cost); 
determine whether the computed cost satisfies a threshold condition (Slachter paragraph [0288], wherein the value is compared against a threshold); and 
in response to determining that the computed cost does not satisfy the threshold condition, select a second source candidate (Slachter paragraphs [0288], [0293], [0338]-[0339], and [0369], wherein upon not satisfying the threshold, iterations are performed which include changing the characteristics of the source which is selecting a second source candidate).

Regarding Claim 16, Slachter further teaches wherein the instructions further cause the processor to: 


Regarding Claim 17, Slachter further teaches wherein the instructions further cause the processor to: 
generate the process simulation model in response to measurements of critical dimensions on a wafer fabricated using the mask (Slachter paragraphs [0133] and [0176], wherein measurement of critical dimensions are taken).

Regarding Claim 18, Slachter further teaches wherein the instructions further cause the processor to: 
generate the process simulation model in response to effects of a photoresist used to fabricate the wafer (Slachter paragraph [0272], wherein a resist model is included as part of the process model).

Regarding Claim 19, Slachter further teaches wherein the instructions further cause the processor to: 
perform the first optical proximity correction in response to a depth of focus of an optical source generating the source candidate (Slachter paragraph [0252] and [0256], wherein OPC is performed based on depth of focus).


form assist features on the mask (Slachter paragraphs [0254] and [0258]-[0260], wherein assist features are formed as part of OPC).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERIC D LEE/Primary Examiner, Art Unit 2851